PER CURIAM.
The summary denial of Appellant’s motion for post-sentencing jail credit is affirmed, without prejudice to his pursuing his administrative remedies against the Department of Corrections, and, if he is dissatisfied after exhausting his administrative remedies, then seeking mandamus relief against the department in the circuit court for the county in which he is incarcerated. See Reese v. State, 707 So.2d 943 (Fla. 4th DCA 1998); Washington v. State, 662 So.2d 1027 (Fla. 5th DCA 1995).
GUNTHER, SHAHOOD and HAZOURI, JJ., concur.